The motion reiterates the attack on the charge of the court which was considered on the original hearing and discussed in the opinion. Our re-examination of the matter leaves us of the opinion that if there are faults in the charge, they are obscure to a degree that they were not calculated to injure the accused or mislead the jury, and that the action of this court thereon is supported by Art. 666, C. C. P., 1925, by which a reversal is not authorized for an error in the charge which is harmless.
The motion is overruled.
Overruled. *Page 231